Name: Council Regulation (EEC) No 3459/88 of 4 November 1988 opening, allocating and providing for the administration of a Community tariff quota for certain handmade products (1989)
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy
 Date Published: nan

 12 . 11 . 88 Official Journal of the European Communities No L 308 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3459/ 88 of 4 November 1988 opening, allocating and providing for the administration of a Community tariff quota for certain handmade products ( 1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES , according to the economic outlook for the quota year in question ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Whereas , however , there is no specific classification of the said goods in the statistical nomenclatures ; whereas it has thus been impossible to collect sufficiently precise and representative statistics ; whereas the extent to which the current Community tariff quota has been used is not such that the real requirements of each of the Member States can be clearly ascertained ; whereas the only possibility is , therefore , to divide the tariff quota volume into 11 parts , of which one each would be allocated to the Benelux countries , Denmark, the Federal Republic of Germany, Greece , Spain , France , Ireland , Italy , Portugal and the United Kingdom, the last part being held in reserve to cover the later requirements of Member States which use up their initial shares ; Having regard to the proposal from the Commission , Whereas , as regards certain handmade products , the Community has declared its readiness to open an annual duty-free Community tariff quota of an overall amount which , for 1988 , amounted to 10 540 000 ECU with a limit value of 1 200 000 ECU for each group of products considered ; whereas products may, however , be admitted under the Community tariff quota only on production to the Community's customs authorities of a document issued by the recognized authorities of the country of manufacture certifying that the goods concerned are handmade ; whereas it is accordingly appropriate to open the tariff quota in question with effect from 1 January 1989 , at the volume set for 1988 ; Whereas the initial shares may be used up at different rates ; whereas , therefore , to avoid any break in the continuity of supplies , any Member State which has almost used up its initial share should draw a supplementary share from the Community reserve; whereas this must be done by each Member State as each one of its supplementary shares is almost used up , and as many times as the reserve allows ; whereas the initial and supplementary shares must be valid until the end of the quota period; whereas this form of administration requires close collaboration between the Member States and the Commission , and the latter must be able to monitor the extent to which the tariff quota has been used up and inform the Member States accordingly ; whereas this collaboration must be all the closer since it does not seem necessary , at present , to provide for special measures in the Regulation to avoid the maximum allocation of 1 200 000 ECU per six-figure code of the combined nomenclature being exceeded; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate laid down for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas a system of utilization of the Community tariff quota based on an allocation among the Member States concerned would , in the light of the principles outlined above, appear consistent with the Community nature of the quota ; whereas to represent as closely as possible the actual development of the market in the said goods , the allocation should follow proportionately the requirements of the Member States calculated both from statistics of imports from third countries during a representative reference period and Whereas if, at a given date in the quota period , a Member State has a considerable quantity left over , it is essential No L 308 / 2 Official Journal of the European Communities 12 . 11 . 88 shall , subject to Article 5 , be valid from 1 January to 31 December 1989 , and shall correspond to the following values : that it should return a significant percentage to the reserve so as to avoid a part of the Community tariff quota remaining unused in one Member State when it could be used on others ; (ECU) Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the administration of the shares allocated to that economic union may be carried out by any one of its members , 1 048 390 229 370 1 244 750 13 660 205 470 1 027 900 137 740 635 180 73 990 1 075 150 Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom HAS ADOPTED THIS REGULATION: 2 . The second part of 4 848 400 ECU shall constitute the Community reserve . 3 . Regulations (EEC) No 2779 / 78 (2 ) and (EEC) No 289 / 84 ( 3 ) shall apply for the purposes of determining the equivalent value in national currencies of amounts expressed in ECU . Article 1 1 . From 1 January to 31 December 1989 , the customs duties applicable to imports of the products shall be listed in Annex I totally suspended within the limits of a Community tariff quota bearing the order No 09.0105 and being of a volume corresponding to a value of 10 540 000 ECU subject to a maximum of 1 200 000 ECU for each six-figure code of the combined nomenclature . Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 ( 1 ), or of that share less the portion returned to the reserve where Article 5 is applied , has been used up , that Member State shall forthwith , by notifying the Commission, draw a second share equal to 15 % of its initial share , rounded up where necessary to the next whole number , to the extent permitted by the amount of the reserve . Within the limits of this tariff quota , Spain and Portugal shall apply duties calculated in accordance with the relevant provisions of the 1985 Act of Accession . 2 . Admission under this quota shall , however , be granted only for products accompanied by a certificate recognized by the relevant authorities of the Community conforming to one of the examples in Annex II ( 1 ), issued by one of the recognized authorities of the country of manufacture as given in Annex III and certifying that the goods in question are handmade . The goods must in addition be accepted as handmade by the relevant authorities of the Community . 2 . If, after its initial share has been used up , 90 % or more of the second share drawn by a Member State has been used up , that Member State shall , using the procedure provided for in paragraph 1 , draw a third share equal to 7,5 % of its initial share , rounded up where necessary to the next whole number . 3 . If, after its second share has been used up , 90 % or more of the third share drawn by a Member State has been used up , that Member State shall , using the same procedure, draw a fourth share equal to the third .Article 2 1 . A first part of the quota of a value of 5 691 600 ECU shall be allocated among the Member States ; the shares , This process shall continue to apply until the reserve is used up . ( ] ) The examples of certificates in Annex I to Regulation (EEC) No 4093 / 87 (OJ No L 390, 31 . 12 . 1987 , p. 1 ) may , however be accepted until 31 December 1989 . ( 2 ) OJ No L 333 , 30 . 11 . 1978 , p. 5 . ( 3 ) OJ No L 33 , 4 . 2 . 1984 , p. 2 . 12 . 11 . 88 Official Journal of the European Communities No L 308 / 3 It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and to this end shall notify the amount of that balance to the Member State making the last drawing. 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw lower shares than those specified if there are grounds for believing that in those paragraphs they may not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 4 Supplementary shares drawn pursuant to Article 3 shall be valid until 31 December 1989 . Article 7 1 . Member States shall take all appropriate measures to ensure that supplementary drawings of shares pursuant to Article 3 are carried out in such a way that imports may be charged without interruption against their accumulated shares in the Community tariff quota . 2 . Member States shall ensure that imports of the products have free access to the shares allocated to them . 3 . Member States shall charge importers of the products against their shares as and when they are entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of imports charged in accordance with paragraph 3 . Article 5 Member States shall return to the reserve , not later than 1 October 1989 , the unused portion of their initial share which , on 15 September 1989 , is in excess of 50 % of the initial amount . They may return a larger quantity if there are grounds for believing that it might not be used . Member States shall notify the Commission , not later than 1 October 1989 , of the total quantities of the said goods imported up to and including 15 September 1989 and charged against the Community tariff quota and of any portion of their initial share returned to the reserve . Article 8 At the Commission's request , Member States shall inform it of imports of the products concerned actually charged against their shares . Article 6 The Commission shall keep an account of the shares drawn by the Member States pursuant to Articles 2 and 3 and shall , as soon as it has been notified , inform each State of the extent to which the reserve has been used up . Article 9 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . It shall inform the Member States , not later than 5 October 1989 of the amount still in reserve after amounts have been returned thereto pursuant to Article 5 . Article 10 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1988 . For the Council The President A. TSOCHATZOPOULOS No L 308 /4 Official Journal of the European Communities 12 . 11 . 88 ANNEX J List of products referred to in Article 1(1 ) CN code Description of goods ex 4202 Trunks , suitcases , vanity-cases , executive-cases , briefcases , school satchels , spectacle cases, binocular cases , camera cases , musical instrument cases , gun cases , holsters and similar containers , travelling-bags, toilet bags , rucksacks , hand-bags , shopping-bags , wallets , purses , map-cases , jewellery boxes , powder-boxes , cutlery cases and similar containers of leather or of composition leather , of sheeting of plastics , of textile materials , of vulcanized fibre or of paperboard , or wholly or mainly covered with such materials : 4202 11 10 4202 11 90 4202 12 91 4202 12 99 4202 19 91 4202 19 99 4202 21 00 4202 22 90 4202 31 00 4202 32 90 4202 39 00 4202 91 10 4202 91 50 4202 91 90 4202 92 91 4202 92 95 4202 92 99 4202 99 10 ex 4203 4203 30 00 4203 40 00 4419 00 00 ex 4420 4420 10 00 4420 90 90 Executive-cases , briefcases , school satchels, and similar containers Other Executive-cases , briefcases , school satchels and similar containers Other Executive-cases , briefcases , school satchels and similar containers Other With outer surface of leather , of composition leather or of patent leather Of textile materials With outer surface of leather, of composition leather or of patent leather Of textile materials Other Travelling-bags , toilet bags , rucksacks and sport bags Musical instrument cases Other Travelling-bags , toilet bags , rucksacks and sport bags Musical instrument cases Other Musical instrument cases Articles of apparel and clothing accessories , of leather or of composition leather : Belts and bandoliers Other clothing accessories Tableware and kitchenware , of wood Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery , and similar articles of wood ; statuettes and other ornaments , of wood; wooden articles of furniture not falling within Chapter 94 : Statuettes and other ornaments , of wood Other 12 : 11 , 88 Official Journal of the European Communities No L 308/ 5 CN code Description of goods ex 4818 Toilet paper , handkerchiefs , cleansing tissues , towels , tablecloths , serviettes , napkins for babies , tampons , bed sheets and similar household , sanitary or hospital articles , articles of apparel and clothing accessories , of paper pulp , paper , cellulose wadding or webs of cellulose fibres : 4818 20 10 4818 20 91 4818 20 99 4818 30 00 4818 50 00 4818 90 10 4818 90 90 ex 4819 4819 30 00 ex 4823 4823 60 10 4823 60 90 4823 70 90 4823 90 90 ex 5208 ex 5208 51 00 to ex 5208 59 00 ex 5209 ex 5209 51 00 to ex 5209 59 00 ex 5212 ex 5212 15 ex 5212 25 ex 5701 5701 10 10 Handkerchiefs and cleansing or facial tissues In rolls Other Tablecloths and serviettes Articles of apparel and clothing accessories Articles of a kind used for surgical , medical or hygienic purposes , not put up for retail sale Other Cartons , boxes , cases , bags and other packing containers , of paper , paperboard , cellulose wadding of webs of cellulose fibres ; box files , letter trays , and similar articles , of paper or paperboard of a kind used in offices , shops or the like : Sacks and bags , having a base of a width of 40 cm or more Other paper, paperboard , cellulose wadding and webs of cellulose fibres , cut to size or shape; other articles of paper pulp , paper , paperboard , cellulose wadding or webs or cellulose fibres : Trays, dishes and plates Other Other Other Woven fabrics of cotton, containing 85 % or more by weight of cotton , weighing not more than 200 g/m2 : : Hand dyed or hand printed by the 'batik' method Woven fabrics of cotton , containing 85 % or more by weight of cotton , weighing more than 200 g/m2 : \  Hand dyed or hand printed by the 'batik' method Other woven fabrics of cotton :  Hand dyed or hand printed by the 'batik' method Carpets and other textile floor coverings, knotted, whether or not made up : Containing a total of more than 10 % by weight of silk or of waste silk other than noil No L 308 / 6 Official Journal of the European Communities 12 . 11 . 88 CN code Description of goods 5701 90 10 5701 90 90 ex 5704 5704 90 00 ex 5705 5705 00 10 5705 00 39 5705 00 90 5810 5810 10 10 to 5810 99 90 ex 6101 ex 6101 10 10 ex 6102 ex 6102 10 10 ex 6110 ex 6110 10 39 ex 6110 10 99 ex 6201 ex 6201 11 00 ex 6201 92 00 ex 6201 99 00 Of silk , of waste silk other than noil , of synthetic fibres , of yarn falling within heading No 5605 or of textile materials containing metal threads Of other textile materials Carpets and other textile floor coverings , of felt , not tufted or flocked , whether or not made up : Other Other carpets and other textile floor coverings , whether or not made up : Of wool or fine animal hair Other Of other textile materials Embroidery in the piece , in strips or in motifs : Men's or boys' overcoats , car-coats , capes , cloaks, anoraks (including ski-jackets), wind-cheaters , wind-jackets and similar articles , knitted or crocheted other than those of heading No 6103 : Overcoats , car-coats , capes , cloaks and similar articles :  Ponchos of fine animal hair Women's or girls' overcoats , car-coats , capes , cloaks , anoraks ( including ski-jackets), windcheaters, wind-jackets and similar articles , knitted or crocheted , other than those of heading No 6104 : Overcoats , car-coats, capes , cloaks and similar articles :  Ponchos of fine animal hair Jerseys , pullovers , cardigans , waistcoats , and similar articles , knitted or crocheted : Of fine animal hair :  Jerseys , pullovers (with or without sleeves ) Of fine animal hair :  Jerseys , pullovers (with or without sleeves) Men's or boys' overcoats , car-coats , capes , cloaks , anoraks ( including ski-jackets ), wind-cheaters , wind-jackets and similar articles , other than those of heading No 6203 : Of wool or fine animal hair :  Ponchos Of cotton : Of other textile materials :  H ( l ) Articles hand-dyed or hand-printed by the 'batik' method . No L 308 / 712 . 11 . 88 Official Journal of the European Communities CN code Description of goods ex 6202 Women's or girl's overcoats , car-coats , capes , cloaks , anoraks ( including ski-jackets ), windcheaters , wind-jackets , and similar articles other than those of heading No 6204 : ex 620211 00 ex 6202 92 00 ex 6202 99 00 ex 6204 ex 6204 12 00 ex 6204 22 90 ex 6204 29 90 ex 6204 32 90 ex 6204 39 90 ex 6204 42 00 ex 6204 44 00 ex 6204 49 90 ex 6204 51 00 ex 6204 52 00 ex 6204 53 00 ex 6204 59 10 ex 6204 59 90 Of wool or fine animal hair :  Ponchos and capes of wool  Ponchos of fine animal hair Of cotton : - w Of other textile materials : - (*) Women's or girls' suits , ensembles , jackets , blazers , dresses , skirts , divided skirts , trousers , bib and brace overalls , breeches and shorts (other than swimwear): Of cotton : - ( ») Other : - H Other: - H Other: - H Other: - H Of cotton : - (2 ) Of artificial fibres : - (2 ) Other: - (2 ) Of wool or fine animal hair :  Skirts and divided skirts , of wool Of cotton : - (2 ) Of synthetic fibres : - (2 ) Of artificial fibres : ~ (2 ) Other: - (2 ) (*) Articles hand-dyed or hand-printed by the 'batik' method . ( 2 ) Garments hand-dyed or hand-printed by the 'batik' method . No L 308 / 8 Official Journal of the European Communities 12 . 11 . 88 CN code Description of goods ex 6204 62 31 ex 62Q4 62 33 ex 6204 62 35 ex 6204 62 59 ex 6204 62 90 ex 6204 63 19 ex 6204 63 39 ex 6204 63 90 ex 6204 69 19 ex 6204 69 39 ex 6204 69 50 ex 6204 69 90 ex 6205 ex 6205 20 00 ex 6205 90 10 ex 6206 ex 6206 30 00 ex 6206 90 10 Of denim : - H Of cut corduroy : - H Other: - 0 ) Other : - (*) Other : - (') Other : - H Other: - H Other: - 0 ) Other : - (') Other : - (') Other : - H Other : - w Men's or boys' shirts : Of cotton : - (*) Of flax or ramie: - 0 ) Women's or girls' blouses , shirts and shirt-blouses : Of cotton : - 0 ) Of flax or ramie : - H ( l ) Garments hand-dyed or hand-printed by the 'batik' method. 12 . 11 . 88 No L 308 / 9Official Journal of the European Communities CN code - Description of goods ex 6207 ex 6207 91 00 ex 6207 99 00 ex 6208 ex 6208 91 10 ex 6208 99 00 ex 6213 6213 20 00 6214 6214 10 00 to 6214 90 90 6215 6215 10 00 to 6215 90 00 ex 6217 6217 10 00 ex 6301 6301 20 91 6301 20 99 6301 30 90 6301 40 90 6301 90 90 ex 6302 ex 6302 21 00 ex 6302 31 10 ex 6302 31 90 ex 6302 51 10 Men's or boys' singlets and other vests , underpants , briefs , nightshirts , pyjamas , bathrobes , dressing gowns and similar articles : Of cotton : - H Of other textile materials : - H Women's or girls' singlets and other vests , slips , petticoats , briefs , panties , nightdresses , pyjamas , negliges , bathrobes , dressing gowns and similar articles : Negliges , bathrobes , dressing gowns and similar articles : - 0 ) Of other textile materials : - (') Handkerchiefs : Of cotton Shawls , scarves , mufflers , mantillas , veils and the like : Ties , bow ties and cravats : Other made up clothing accessories ; parts of garments or of clothing accessories other than those of heading No 6212 : Accessories Blankets and travelling rugs : Wholly of wool or of fine animal hair : Other Other Other Other Bed linen , table linen , toilet linen and kitchen linen : Of cotton : - ( 2 ) Mixed with flax : - ( 2 ) Other : - ( 2 ) Mixed with flax : - ( 2 ) (') Garments hand-dyed or hand-printed by the 'batik' method . ( 2 ) Articles of cotton fabric hand-dyed or hand-printed by the 'batik' method . 12 . 11 . 88No L 308 / 10 Official Journal of the European Communities CN code Description of goods ex 6302 51 90 ex 6302 91 10 ex 6302 91 90 ex 6303 ex 6303 91 00 ex 6303 99 90 ex 6304 ex 6304 19 10 ex 6304 92 00 ex 6307 6307 10 90 6307 90 99 ex 6406 6406 10 11 6406 10 19 6406 10 90 64t)6 20 10 6406 20 90 6406 91 00 6406 99 30 6406 99 50 6406 99 90 ex 6505 Other : - n : Mixed with flax : - (') Other : - H Curtains ( including drapes ) and interior blinds ; curtain or bed valances : Of cotton : _ ( i ) Other : « - Double curtains of wool Other furnishing articles , excluding those of heading No 9404 : Of cotton : - 0 ) ' Not knitted or crocheted , of cotton : - H Other made up articles , including dress patterns : Other Other Parts of footwear ( including uppers whether or not attached to soles other than outer soles ); removable in-soles , heel cushions and similar articles ; gaiters , leggings and similar articles , and parts thereof: Uppers Parts of uppers Of other materials Of rubber Of plastics Of wood Assemblies of uppers affixed to inner soles or to other sole components , but without outer soles Removable in-soles and other removable accessories Other Hats and other headgear , knitted or crocheted , or made up from lace , felt or other textile fabric , in the piece ( but not in strips ), whether or not lined or trimmed ; hair-nets of any material , whether or not lined or trimmed : (M Articles of cotton fabric hand-dyed or hand-printed by the 'batik' method . 12 . 11 . 88 Official Journal of the European Communities No L 308 / 11 CN code Description of goods ex 6505 90 11 Of knitted or crocheted material y fulled or felted :  Berets of wool ex 6505 90 19 6602 00 00 ex 6802 ex 6802 91 00 ex 6802 92 00 ex 6802 93 90 ex 6802 99 90 7418 7419 ex 8308 ex 8308 90 00 ex 9113 9113 90 10 ex 9113 90 90 9403 ' ex 9405 9405 10 91 Other :  Berets of wool Walking-sticks , seat-sticks , whips , riding-crops and the like Worked monumental or building stone (except slate ) and articles thereof, other than goods of heading No 6801 ; mosaic cubes and the like , of natural stone ( including slate), whether or not on a backing ; artificially coloured granules , chippings and powder , of natural stone ( including slate ): Marble , travertine and alabaster :  Carved , Other calcareous stone :  Carved Granite :  Carved Other :  Carved Table , kitchen or other household articles and parts thereof, of copper ; pot scourers and scouring or polishing pads , gloves and the like , of copper ; sanitary ware and parts thereof, of copper : Other articles of copper : Clasps , frames with clasps , buckles , buckle-clasps , hooks , eyes , eyelets and the like , of base metal , of a kind used for clothing , footwear , awnings , handbags , travel goods , or other made up articles , tubular or bifurcated rivets , of base metal ; beads and spangles of base metal : Other , including parts :  Beads and spangles , of base metal Watch straps , watch bands and watch bracelets , and parts thereof: Of leather or of composition leather Other :  Of fabric Other furniture and parts thereof: Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included ; illuminated signs , illuminated name-plates and the like , having a permanently fixed light source , and parts thereof not elsewhere specified or included : Of a kind used for filament lamps 12 . 11 , 88No L 308 / 12 Official Journal of the European Communities CN code Description of goods 9405 10 99 9405 20 99 9405 40 99 9405 50 00 9405 60 99 9405 99 90 ex 9502 ex 9502 10 10 ex 9502 10 90 ex 9503 9503 30 10 9503 49 10 9503 50 00 9503 60 10 ex 9503 90 10 ex 9503 90 99 ex 9601 9601 10 00 9601 90 90 9602 00 00 Other Other Other Non-electrical iamps and lighting fittings Of other materials Other Dolls representing only human beings : Of plastics :  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin Of other materials :  Ornamental dolls dressed so as to reflect the folklore characteristic of the country of origin Other toys; reduced size ('scale') models and similar recreational models , working or not, puzzles of all kinds : Of wood Of wood Toy musical instruments and apparatus :  Of wood Of wood Toy weapons :  Of wood Of other materials :  Of wood Worked ivory , bone , tortoiseshell , horn , antlers , coral , mother-of-pearl and other animal carving material , and articles of these materials (including articles obtained by moulding): Worked ivory and articles of ivory Other Worked vegetable or mineral carving material and articles of these materials ; moulded or carved articles of wax , of stearin , of natural gums or natural resins or of modelling pastes, and other moulded or carved articles , not elsewhere specified or included ; worked , unhardened gelatin (except gelatin of heading No 3503 ) and articles of unhardened gelatin 12 . 11 . 88 Official Journal of the European Communities No L 308 / 13 ANEXOII  BILAG II ANHANGII Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEXII ANNEXEII ALLEGATOII BIJLAGEII ANEXOU MODELO DE CERTIFICADO DE FABRICACIÃ N MODEL TIL FREMSTILLINGSCERTIFIKAT MUSTER DER HERSTELLUNGSBESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã ©Ã  Ã Ã Ã ¤Ã Ã £Ã Ã Ã ¥Ã Ã £ MODEL CERTIFICATE OF MANUFACTURE MODELE DE CERTIFICAT DE FABRICATION MODELLO DI CERTIFICATO DI FABBRICAZIONE MODEL VAN CERTIFICAAT VAN VERVAARDIGING MODELO DE CERTIFICADO DE FABRICO class="page"> 1 Exportador (Nombre, direcciÃ ³n completa, paÃ ­s) 2 NÃ ºmero 00000 3 Destinatario (Nombre, direcciÃ ³n completa, paÃ ­s) CERTIFICADO RELATIVO A DETERMINADOS PRODUCTOS HECHOS A MANO (HANDICRAFTS) expedido para la obtenciÃ ³n del beneficio del rÃ ©gimen arancelario preferencial en la Comunidad EconÃ ³mica Europea 4 PaÃ ­s de fabricaciÃ ³n 5 PaÃ ­s de destino 6 Lugar y fecha de embarque - medio de transporte 7 Datos suplementarios 8 Marcas y numeraciÃ ³n - nÃ ºmero y naturaleza de los bultos - DESIGNACIÃ N DETALLADA DE LAS MERCANCÃ AS 9 Cantidad 0) 10 Valor FOB (2) 1 1 VISADO DE LA AUTORIDAD COMPETENTE El abajo firmante certifica que el envÃ ­o descrito mÃ ¡s arriba contiene exclusivamente productos hechos a mano por la artesanÃ ­a rural del paÃ ­s indicado en la casilla n ° 4. y 1 ) In dÃ ­ qu es e si s e tr a ta d e u n n Ã º m e ro d e piezas, d e metr os , d e m 2 o de kilogramo s . 2 ) E n la m o n e d a d e l c o n tr a to d e comprav enta . 12 Autoridad competente (Nombre, direcciÃ ³n completa, paÃ ­s) (Firma) (Sello) class="page"> 1 EksportÃ ¸r (navn , fuldstÃ ¦ndig adresse, land) 2 Nummer 00000 3 Modtager (navn , fuldstÃ ¦ndig adresse, land) CERTIFIKAT VEDRÃRENDE VISSE KUNSTHÃ NDVÃ RKSPRODUKTER (HANDICRAFTS) udstedt med henblik pÃ ¥ opnÃ ¥else af prÃ ¦fe ­ rencetoldbehandling i Det europÃ ¦iske Ã ¸konomiske FÃ ¦llesskab 4 Fremstillingsland 5 Bestemmelsesland 6 Sted og dato for indskibning  transportmiddel 7 Supplerende oplysninger 8 MÃ ¦rker og numre - Antal kolli og deres art - NÃJE BESKRIVELSE AF VARERNE 9 MÃ ¦ngde (1 ) 10 VÃ ¦rdi fob (2) 11 DEN KOMPETENTE MYNDIGHEDS PÃ TEGNING Undertegnede erklÃ ¦rer, at ovenfor beskrevne forsendelse udelukkende indeholder kunsthÃ ¥ndvÃ ¦rksprodukter fremstillet af landsbyhÃ ¥ndvÃ ¦rkere i det land, der er anfÃ ¸rt i rubrik nr. 4. (1 ) AnfÃ ¸ r , h vo rv id t d e t dr ej er si g o m a n ta l dele, mete r , m 2 e lle r kilo. (2 ) I d e n valuta, d e r e r an fÃ ¸ rt i kÃ ¸bekon trakten . 12 Kompetent myndighed (navn, adresse, land) Sted Dato (Underskrift) (Stempel) class="page"> 1 AusfÃ ¼hrer (Name, vollstÃ ¤ndige Anschrift, Land) 2 Nummer 00000 3 EmpfÃ ¤nger (Name, vollstÃ ¤ndige Anschrift, Land) BESCHEINIGUNG FÃ R BESTIMMTE HANDGEARBEITETE WAREN (HANDICRAFTS) ausgestellt fÃ ¼r die Zulassung zur zoll ­ tariflichen Vbrzugsregelung in der EuropÃ ¤ischen Wirtschaftsgemeinschaft 4 Herstellungsland 5 Bestimmungsland 6 Ort und Datum der Verschiffung  BefÃ ¶rderungsmittel 7 ZusÃ ¤tzliche Angaben 9 Menge ( 18 Zeichen und Nummern  Anzahl und Art der PackstÃ ¼cke GENAUE BESCHREIBUNG DER ERZEUGNISSE 10 Wert fob (2) 11 SICHTVERMERK DER ZUSTÃ NDIGEN BEHÃ RDE Der Unterzeichnende bescheinigt, daÃ  die vorstehend bezeichnete Sendung ausschlieÃ lich in lÃ ¤ndlichen Handwerks ­ betrieben des in Feld Nr. 4 angegebenen Landes handgearbeitete Waren enthÃ ¤lt . (1 ) Angebe n , o b e s si ch u m StÃ ¼ck, Mete r , Q ua dr at m et er o d e r K ilo gr am m hande lt . (2 ) In d e r im Ka uf ve rtr ag an ge ge be ne n WÃ ¤hr ung . 12 ZustÃ ¤ndige BehÃ ¶rde (Name, vollstÃ ¤ndige Anschrift, Land) Ort Datum (Unterschrift) (Stempel) class="page"> 1 Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã ·, Ã Ã Ã Ã ±) 2 Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  00000 3 Ã Ã ±Ã Ã ±Ã »Ã ®ÃÃ Ã ·Ã  (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · , Ã Ã Ã Ã ±) Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã  Ã Ã £Ã Ã  Ã Ã ¦Ã Ã ¡Ã  Ã Ã ¡ÃÃ £Ã Ã Ã Ã  Ã Ã ¡Ã Ã ªÃ Ã Ã ¤Ã  Ã §Ã ÃÃ ¡Ã Ã ¤Ã Ã §Ã ÃÃ Ã £ (HANDICRAFTS) ÃÃ ±Ã Ã ±Ã ´Ã ¯Ã ´Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã µÃ Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃÃ ¯Ã Ã µÃ Ã ¾Ã · Ã Ã ·Ã  Ã ±ÃÃ ¿Ã »Ã ±Ã ²Ã ®Ã  Ã Ã ¿Ã ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¹Ã ºÃ ¿Ã  Ã ºÃ ±Ã ¸Ã µÃ Ã Ã Ã Ã ¿Ã  Ã Ã ·Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ±Ã  4 Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  5 Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  6 Ã ¤Ã ÃÃ ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã ¿Ã ½Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ± Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ®Ã   Ã Ã ­Ã Ã ¿ Ã ¼Ã µÃ Ã ±Ã Ã ¿Ã Ã ¬Ã  7 Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± 8 Ã £Ã ·Ã ¼Ã µÃ ¯Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã µÃ ¯Ã ´Ã ¿Ã  Ã Ã Ã ½ Ã ´Ã µÃ ¼Ã ¬Ã Ã Ã ½  Ã Ã Ã Ã ¤Ã Ã Ã Ã ¡Ã Ã £ Ã Ã Ã ¡ÃÃ Ã ¡Ã Ã ¦Ã  Ã ¤Ã ©Ã  Ã Ã Ã Ã Ã ¡Ã Ã ¥Ã Ã Ã ¤Ã ©Ã  9 Ã Ã ¿Ã Ã  ­ Ã Ã ·Ã Ã ± Ã ) 10 Ã Ã ¾Ã ¯Ã ± fob (2) 11 Ã Ã ÃÃ Ã ¥Ã ¡Ã ©Ã £Ã  Ã ¤Ã Ã £ Ã Ã ¡Ã Ã Ã ÃÃ Ã £ Ã ¥Ã Ã Ã ¡Ã Ã £ÃÃ Ã £ O Ã ÃÃ ¿Ã ³Ã µÃ ³Ã Ã ±Ã ¼Ã ¼Ã ­Ã ½Ã ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯ Ã Ã Ã ¹ Ã · Ã ±ÃÃ ¿Ã Ã Ã ¿Ã »Ã ® Ã ¼Ã µ Ã Ã ·Ã ½ ÃÃ ±Ã Ã ±ÃÃ ¬Ã ½Ã  ÃÃ µÃ Ã ¹Ã ³Ã Ã ±Ã Ã ® ÃÃ µÃ Ã ¹Ã ­Ã Ã µÃ ¹ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã µÃ ¹Ã Ã ¿Ã Ã µÃ Ã ½Ã ¯Ã ±Ã  Ã ±ÃÃ  Ã ¿Ã ¹Ã ºÃ ¿Ã Ã µÃ Ã ½Ã ¯Ã Ã µÃ  Ã Ã ·Ã  Ã Ã Ã Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã µÃ Ã Ã ¬Ã ³Ã Ã ½Ã ¿ Ã ±Ã Ã ¹Ã ¸ . 4. &gt; ¢3 *&lt; 5 &gt;C" &gt; 3 Q. W -Ã  3. &gt; -3 £ &gt; 3 &gt;- Ã ± o. Ã ­ Ã  &gt; 3 Ã ± H ¢Ã  &gt; 3 X Ã  a. Ã  H o o 3 Ã ¦ D §  ·&lt; ° 3 Ã .* Ã  tr e 3 - Ã  S D t Ã  Ã  Ã Ã Ã ¼Ã ²Ã ¬Ã Ã µÃ Ã . ÃÃ Ã Ã ºÃ ¹Ã Ã ±Ã ¹ =*  ¢o 3 e D^ Ã Ã ·Ã  &gt; Ã Ã ·Ã  ¢O H Ã  Ã  H ^ 5 2 -2--0 ¢Ã ¸ · &gt; Ã  o &gt; Ã ¼ ­ &lt; W 12 Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± (Ã Ã ½Ã ¿Ã ¼Ã ±, ÃÃ »Ã ®Ã Ã ·Ã  Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · , Ã Ã Ã Ã ±) Ã Ã ½ Ã Ã Ã ¹Ã  (Ã ¥ÃÃ ¿Ã ³Ã Ã ±Ã Ã ®) (Ã £Ã Ã Ã ±Ã ³Ã ¯Ã ´Ã ±) class="page"> 1 Exporter (Name, full address, country) 2 Number 00000 3 Consignee (Name, full address, country) CERTIFICATE IN REGARD TO CERTAIN HANDICRAFT PRODUCTS (HANDICRAFTS) issued with a view to obtaining the benefit of the preferential tariff regime in the European Economic Community 4 Country of manufacture 5 Country of destination 6 Place and date of shipment  means of transport 7 Supplementary details 9 Quantity ( 1 )8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 10 FOB value (2) 11 CERTIFICATION BY THE COMPETENT AUTHORITY I , the undersigned, certify that the consignment described above contains only handicraft products (handicrafts) of the cottage industry of the country shown in box No 4. (1 ) In d ic a te w h e th e r in piece s , metr es , sq u a re m e tr e s o r Kilogram s . (2 ) In th e c u rr e n c y o ft h e co n tr a ct o f sale. 1 2 Competent authority (Name, full address, country) At on (Signature) (Seal) class="page"> 1 Exportateur (Nom, adresse complÃ ¨te, pays) 2 NumÃ ©ro 00000 3 Destinataire (Nom, adresse complÃ ¨te, pays) CERTIFICAT CONCERNANT CERTAINS PRODUITS FAITS Ã LA MAIN (HANDICRAFTS) dÃ ©livrÃ © en vue de l'obtention du bÃ ©nÃ ©fice du rÃ ©gime tarifaire prÃ ©fÃ ©rentiel dans la CommunautÃ © Ã ©conomique europÃ ©enne 4 Pays de fabrication 5 Pays de destination 6 Lieu et date d embarquement  moyen de transport 7 DonnÃ ©es supplÃ ©mentaires 8 Marques et numÃ ©ros  nombre et nature des colis  DÃ SIGNATION DÃ TAILLÃ E DES MARCHANDISES 9 QuantitÃ © (1 ) 10 Valeur fob (2) 11 VISA DE L'AUTORITÃ  COMPÃ TENTE Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement des produits faits Ã la main par l'artisanat rural du pays indiquÃ © dans la case n ° 4 . D In di qu er s' il s' ag it d 'u n n o m b re d e piÃ ¨ces, d e mÃ ¨tr es , d e m 2 o u de kilogramm es . (2 ) D an s la m on na ie d u co n tr a t de vente. 12 AutoritÃ © compÃ ©tente (Nom, adresse complÃ ¨te, pays) Ã , le (Signature) (Sceau) class="page"> 1 Esportatore (nome, indirizzo completo, paese) 2 Numero 00000 3 Destinatario (nome, indirizzo completo, paese) CERTIFICATO RELATIVO A TALUNI PRODOTTI FATTI A MANO (HANDICRAFTS) rilasciato per ottenere il beneficio del regime tariffario preferenziale nella ComunitÃ economica europea 4 Paese di fabbricazione 5 Paese di destinazione 6 Luogo e data d'imbarco  Mezzo di trasporto 7 Dati supplementari 9 Quantity ( 1 )8 Marche e numeri - Numero e natura dei colli  DESIGNAZIONE DETTAGLIATA DELLE MERCI 1 0 Valore fob (2) 1 1 VISTO DELL'AUTORITÃ COMPETENTE II sottoscritto certifica che la partita descritta sopra contiene esclusivamente dei prodotti fatti a mano dall'artigianato rurale del paese indicato nella casella n . 4. (1 ) In di ca re s e si tr a tt a d i u n n u m e ro d i pezz e , d i metr i ,, d i m 2 o d i chilogram mi .. (2 ) N el la m o n e ta d e l co n tr a tt o d i vendit a .. 12 Autorita competente (nome, indirizzo completo, paese) A .. il (Firma) (Sigillo) class="page"> 000001 Exporteur (naam, volledig adres, land) 2 Nummer 3 Geadresseerde (naam, volledig adres, land) CERTIFICAAT BETREFFENDE BEPAALDE MET HANDENARBEID VERKREGEN PRODUKTEN (HANDICRAFTS) afgeleverd met het oog op het bekomen van de voordelen van het regime der tariefpreferenties in de Europese Economische Gemeenschap 4 Land van vervaardiging 5 Land van bestemming 6 Plaats en datum van inscheping  vervoermiddel 7 Bijkomende gegevens 8 Merken en nummers  aantal en soort der colli  NAUWKEURIGE OMSCHRIJVING VAN DE GOEDEREN 9 Hoeveel ­ heid ( 1 ) 1 0 fob ­ waarde (2) 1 1 VISUM VAN DE BEVOEGDE AUTORITEIT: Ik, ondergetekende, verklaar dat de hierboven omschreven zending uitsluitend produkten bevat welke ten plattelande met handenarbeid in de huisindustrie zijn vervaardigd in het land aangeduid in vak nr. 4. (1 ) A a n ta l a a n te d u id e n in stukken, mete rs , vi e rk a n te m e te rs o f kilogramm en . (2 ) In d e m u n t v a n h e t verkoopco ntract . 1 2 Bevoegde autoriteit (naam, volledig adres, land) Te de (Handtekening) (Stempel) class="page"> 1 Exportador (Nome, endereÃ §o completo, paÃ ­s) 2 NÃ ºmero 00000 3 DestinatÃ ¡rio (Nome, endereÃ §o completo, paÃ ­s) CERTIFICADO RELATIVO A CERTOS PRODUTOS FEITOS Ã  MÃ O (HANDICRAFTS) emitido tendo em vista a obtenÃ §Ã £o do beneficio do regime pautal preferencial na Comunidade EconÃ ³mica Europeia 4 PaÃ ­s de fabrico 5 PaÃ ­s de destino b Lugar e data de embarque - melo de transporte 7 Dados suplementares 8 Marcas e nÃ ºmeros - nÃ ºmeros e natureza dos volumes DESIGNAÃ Ã O PORMENORIZADA DAS MERCADORIAS 10 Valor FOB (2) 9 Quantidade O 1 1 VISTO DA AUTORIDADE COMPETENTE Eu , abaixo assinado, certifico que a encomenda acima descrita contÃ ©m exclusivamente produtos feitos Ã ¡ mÃ £o pelo artesanato rural do paÃ ­s indicado na casa n ? 4 (1 ) In d ic a r s e s e tr a ta d e u m n Ã º m e ro d e pega s , d e metr os , d e m 2 o u d e quilogram as .. (2 ) N a m o e d a d o c o n tr a to d e venda. 12 Autoridade competente (Nome, endereÃ §o completo, paÃ ­s) (Assinatura) (Selo) class="page"> 12 . 11 . 88 Official Journal of the European Communities No L 308 / 33 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BULAGE III  ANEXO III PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente All India Handicrafts Board India Indien Indien ÃÃ ½Ã ´Ã ¯Ã ± India Inde India India India PakistÃ ¡n Pakistan Pakistan Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Pakistan Pakistan Pakistan Pakistan Export Promotion Bureau PaquistÃ £o Tailandia Thailand Thailand Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã · Department of Foreign TradeThailand ThaÃ ¯lande Tailandia Thailand TailÃ ¢ndia Indonesia Indonesien Indonesien ÃÃ ½Ã ´Ã ¿Ã ½Ã ·Ã Ã ¯Ã ± Indonesia Ministerio de Comercio y de Cooperativas Ministeriet for handel og kooperativer Ministerium fÃ ¼r Handel und Genossenschaften Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã ºÃ ±Ã ¹ Ã £Ã Ã ½Ã µÃ Ã ±Ã ¹Ã Ã ¹Ã Ã ¼Ã Ã ½ Department of Trade and Cooperatives MinistÃ ¨re du commerce et des coopÃ ©ratives Ministero del commercio e delle cooperative Ministerie van Handel en CoÃ ¶peratieven MinistÃ ©rio do ComÃ ©rcio e das Cooperativas IndonÃ ©sie Indonesia IndonesiÃ « IndonÃ ©sia Filipinas Philippinerne Philippinen Ã ¦Ã ¹Ã »Ã ¹ÃÃÃ ¯Ã ½Ã µÃ  Philippines Philippines National Cottage Industries Development Authority (NACIDA) Filippine Filippijnen Filipinas Iran Iran Iran ÃÃ Ã ¬Ã ½ Iran Iran Iran Iran IrÃ £o The Institute of Standards and Industrial Research in Iran ( ISIRI ) No L 308 /34 Official Journal of the European Communities 12 . 11 . 88 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Sri Lanka Sri Lanka Sri Lanka Ã £Ã Ã ¹ Ã Ã ¬Ã ½Ã ºÃ ± Sri Lanka Sri Lanka Sri Lanka Sri Lanka Sri Lanka Sri Lanka Handicrafts Board Uruguay Uruguay Uruguay Ã Ã Ã Ã ¿Ã Ã ³Ã ¿Ã Ã ¬Ã · Uruguay Uruguay Uruguay Uruguay Uruguai DirecciÃ ³n general de comercio exterior Bangladesh Bangladesh Bangladesch Ã ÃÃ ±Ã ³Ã ºÃ »Ã ±Ã ½Ã Ã ­Ã  Bangladesh Bangladesh Bangladesh Bangladesh Bangladesh Export Promotion Bureau Laos Laos Laos Ã Ã ¬Ã ¿Ã  Laos Laos Laos Laos Laos Service national de l'artisanat et de l'industrie Ecuador Ecuador Ecuador ÃÃ Ã ·Ã ¼Ã µÃ Ã ¹Ã ½Ã Ã  Ecuador Equateur Ecuador Ecuador Equador Ministerio de industria , comercio e integraciÃ ³n Paraguay Paraguay Paraguay Ã Ã ±Ã Ã ±Ã ³Ã ¿Ã Ã ¬Ã · Paraguay Paraguay Paraguay Paraguay Paraguai Ministerio de industria y comercio 12 . 11 . 88 Official Journal of the European Communities No L 308 /35 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico PanamÃ ¡ Panama Panama Ã Ã ±Ã ½Ã ±Ã ¼Ã ¬Ã  CÃ ¡mara de comercio e industrias de PanamÃ ¡  DirecciÃ ³n de comercio interior y exterior Panama Panama Panama Panama PanamÃ ¡ El Salvador El Salvador E i Salvador Ã Ã » Ã £Ã ±Ã »Ã ²Ã ±Ã ´Ã Ã  El Salvador El Salvador El Salvador El Salvador El Salvador DirecciÃ ³n de comercio internacional Malasia Malaysia Malaysia Ã Ã ±Ã »Ã ±Ã ¹Ã Ã ¯Ã ± Malaysian Handicraft Development CorporationMalaysia Malaysia Malaysia MaleisiÃ « MalÃ ¡sia Bolivia Bolivia Bolivien Ã Ã ¿Ã »Ã ¹Ã ²Ã ¯Ã ± Bolivia Ministerio de industria , comercio y turismo  Instituto boliviano de pequeÃ ±a industria y artesanÃ ­aBolivie Bolivia BoliviÃ « BolÃ ­via Honduras Honduras Honduras Ã Ã ½Ã ´Ã ¿Ã Ã Ã ± Honduras Honduras Honduras Honduras Honduras DirecciÃ ³n general de comercio exterior PerÃ º Peru Peru Ã Ã µÃ Ã ¿Ã  Peru Ministerio de industria y turismo PÃ ©rou PerÃ ¹ Peru PerÃ º No L 308 / 36 Official Journal of the European Communities 12 . 11 . 88 PaÃ ­s de fabricaciÃ ³n Fremstillingsland Herstellungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã Ã ºÃ µÃ Ã ®Ã  Country of manufacture Pays de fabrication Paese di fabbricazione Land van vervaardiging PaÃ ­s de fabrico Autoridad competente Kompetent myndighed ZustÃ ¤ndigÃ © BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Chile Chile Chile Ã §Ã ¹Ã »Ã ® Chile Chili Cile Chili Chile Servicio de cooperaciÃ ³n tÃ ©cnica (SERCOTEC) Guatemala Guatemala Guatemala Ã Ã ¿Ã Ã ±Ã Ã µÃ ¼Ã ¬Ã »Ã ± Guatemala Guatemala Guatemala Guatemala Guatemala DirecciÃ ³n de comercio interior y exterior Argentina Argentina Argentinien Ã Ã Ã ³Ã µÃ ½Ã Ã ¹Ã ½Ã ® Argentina Argentine Argentina ArgentiniÃ « Argentina SecretarÃ ­a de Estado y comercio y negociaciones econÃ ³micas inter ­ nacionales MÃ ©xico Mexico Mexiko Ã Ã µÃ ¾Ã ¹Ã ºÃ  Mexico Mexique Messico Mexico MÃ ©xico Secretario de comercio